DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 24-35 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 2018/0050418 to Dong et al. (hereinafter “Dong”) and US 2012/0279442 A1 to Creehan et al. (hereinafter “Creehan”).
Dong discloses a system (apparatus Fig. 1, [0057]) to control addition of a solid filler material to a surface of a workpiece using a solid-state additive manufacturing system, (material feeding mechanism has a feeding material storage which can be filled with welding filling material [0009]) the system comprising a spindle configured to receive solid filler material; (the left spindle (9), the right spindle (25), [0058], Fig. 1)
Schultz teaches monitor spindle speed, torque, and deposition temperature, [0099].
Regarding claim 1, neither Dong nor Creehan meet the claimed wherein the tooling comprises a body and a throat capable of receiving the solid filler material from the spindle, and wherein the spindle is configured to provide a downward force to push the solid filler material through the throat of the tooling during addition of the solid filler material to the surface of the workpiece, wherein the controller is configured to use the received, second process variable to control the provided downward force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744